DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-23 are currently pending in the instant application and are subject to the following restriction requirement.    

REQUIREMENT FOR UNITY OF INVENTION
 	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
 	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
 	When Claims Are Directed to Multiple Categories of Inventions:
 	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: 	(1) A product and a process specially adapted for the manufacture of said product; or 	(2) A product and process of use of said product; or 	(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 	(4) A process and an apparatus or means specifically designed for carrying out the said process; or 	(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
 	Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

PCT Rule 13.2 states that the international application shall relate to one invention only or to a group of inventions so linked as to form a general inventive concept (requirement of unity of invention).
PCT Rule 13.2 states that unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.
Annex B, Part 1 (b), provides that “special technical features” mean those technical features, which, as a whole, define a contribution over the prior art.
	Annex B, Part 1 (e), provides combinations of different categories of claims and states:
	“The method for determining unity of invention under Rule 13 shall be construed as permitting, in particular, the inclusion of any one of the following combinations of claims of different categories in the same international application:
	
(i) in addition to an independent claim for a given product, an independent claims for a process specially adapted for the manufacture of the said product, and an independent claim for use of the said product, or

(ii) in addition to an independent claim for a given process, an independent claim for an apparatus or means specially designed for carrying out the said process, or

(iii) in addition to an independent claim for a given product, and independent claim for a process specially adapted for the manufacture of the said product, and an independent claim for an apparatus or means specially designed for carrying out the said process,…”

This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  

The instant claims are drawn to a method for making a desired reaction product under liquid-phase conditions according to claim 1; a process for tuning the selectivity of a supported catalyst comprising a perovskite support comprising an A-site species and a B-site species, and metal or metal alloy catalytic particles deposited on the perovskite support according to claim 5; a process for identifying a supported catalyst having selectivity for a desired reaction product according to claim 7; a method of forming a supported catalyst for a liquid-phase reaction, the method comprising: providing a perovskite support comprising an A-site species and a B-site species, wherein the B-site species is selected to control the selectivity of the supported catalyst towards a desired reaction product; depositing metal or metal alloy catalytic particles on a surface of the perovskite support; and exposing the supported catalyst to a temperature not greater than about 350°C such that the metal or metal alloy catalytic particles remain on the surface of the perovskite support according to claim 14; and a perovskite supported catalyst for a liquid-phase reaction, the supported catalyst comprising: a perovskite support comprising an A-site species and a B-site species; and metal or metal alloy catalytic particles on a surface of the perovskite support according to claim 16. 
The instant application lacks unity of invention according to the PCT Search report (PCT/ISA/210) completed on June 2, 2017 cited for the “X” references EP 1 547 972 and US 2007/161039. Therefore, the pending claims are further restricted as following:

Group I: Claims 1-4 are drawn to a method for making a desired reaction product under liquid-phase conditions, the method comprising: providing a supported catalyst having selectivity for the desired reaction product, the supported catalyst comprising: a perovskite support comprising an A-site species and a B-site species; and metal or metal alloy catalytic particles on a surface of the perovskite support, wherein the B-site species is selected to provide selectivity for the desired reaction product; and contacting reactants with the supported catalyst to provide the desired reaction product according to claim 1. 
Group II: Claims 5-6 and 9-13 are drawn to a process for tuning the selectivity of a supported catalyst comprising a perovskite support comprising an A-site species and a B-site species, and metal or metal alloy catalytic particles deposited on the perovskite support, the 
Group III: Claims 7 and 8 are drawn to a process for identifying a supported catalyst having selectivity for a desired reaction product according to claim 7. 
Group IV: Claims 14 and 15 are drawn to a method of forming a supported catalyst for a liquid-phase reaction, the method comprising: providing a perovskite support comprising an A-site species and a B-site species, wherein the B-site species is selected to control the selectivity of the supported catalyst towards a desired reaction product; depositing metal or metal alloy catalytic particles on a surface of the perovskite support; and exposing the supported catalyst to a temperature not greater than about 350°C such that the metal or metal alloy catalytic particles remain on the surface of the perovskite support according to claim 14. 
Group V: Claims 16-23 are drawn to a perovskite supported catalyst for a liquid-phase reaction, the supported catalyst comprising: a perovskite support comprising an A-site species and a B-site species; and metal or metal alloy catalytic particles on a surface of the perovskite support according to claim 16. 

Applicant needs to elect a single group for further examination.  

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 

In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
No telephone communication was made to request an oral election due to the complexity of claims 1-23.
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731